DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al. (JP 2008-308632) in view of Shiratani et al. (EP 2708529).  The citations below for Kusumi et al. are taken from an English language machine translation provided by applicant.
Regarding claims 1 and 3-8, Kusumi et al. teaches a composite comprising a metal material and a rubber composition (¶1).  The rubber composition is bonded to the metallic material (¶2), wherein the metallic material is preferably a steel cord (¶25).  The rubber composition comprises 100 parts by weight of natural rubber, 0.5 parts by weight of N,N-dibenzylbenzothiazole-2-sulfenamide, and 5 parts by weight of sulfur (Table 1, Example 1, lines 1, 7, and 8 of Table).  More broadly, the composition may contain from 2 to 10 parts by weight of sulfur (¶18) and from 0.2 to 5 parts by weight of N,N-dibenzylbenzothiazole-2-sulfenamide (¶19).
Kusumi et al. does not teach that the rubber composition comprises from 0.1 to 5 parts by mass of either one or both of hexamethylene bis-thiosulfate disodium salt dihydrate and 1,6-bis(N,N-dibenzylthiocarbamoyldithio)hexane.  However, Shiratani et al. teaches a steel cord coated with a rubber composition (¶3, [18]) wherein the rubber composition comprises natural rubber (¶62) and 0.1 to 10 parts by mass of a viscoelastic property improving compound such as hexamethylene bis-thiosulfate disodium salt dihydrate and 1,6-bis(N,N-dibenzylthiocarbamoyldithio)hexane (¶78, 79).  Kusumi et al. and Shiratani et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions used to cover steel cords and used in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.1 to 10 parts by mass of a viscoelastic property improving compound, as taught by Shiratani et al., to the composition, as taught by Kusumi et al., and would have been motivated to do so in order to improve the viscoelastic property of the rubber composition.
Regarding claim 2, Kusumi et al. teaches that the composition contains 2 parts by weight of cobalt naphthenate (Line 6 of Example 1, Table 1).  However, the broader disclosure of Kusumi et al. does not require the presence of this compound or of any cobalt organic acid.
Regarding claim 11, Kusumi et al. teaches a tire comprising the rubber-steel cord composite (¶25).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al. (JP 2008-308632) in view of Shiratani et al. (EP 2708529) as applied to claims 1 and 2 above, and further in view of Mukai (US 2020/0109252).  The citations below for Kusumi et al. are taken from an English language machine translation provided by applicant.
Regarding claims 9 and 10, Kusumi et al. and Shiratani et al. teach the rubber-steel cord composite of claims 1 and 2 as set forth above.  Kusumi et al. does not teach that the rubber composition comprises from 0.5 to 5 parts by mass of a phenolic compound and/or a phenolic resin as a methylene receptor and from 0.5 to 2 times the parts by mass of the amount of the phenolic compound/resin of hexamethylenetetramine and/or melamine derivative as a methylene donor.  However, Mukai teaches a rubber composition that can be used for steel cord covering in tires (¶46) comprising natural rubber (Table 1, examples; ¶23), 0.5 to 10 parts by weight of a methylene receptor (¶39) that is a phenolic compound or phenolic resin (¶36), and 0.5 to 10 parts by weight of hexamethylenetetramine or a melamine derivative as a methylene donor (¶40, 41).  The amount of the methylene donor meets the claim limitation of 0.5 to 2 times the amount of the methylene receptor.  Kusumi et al. and Mukai are analogous art because they are from the same field of endeavor, namely that of rubber compositions used to cover steel cords and used in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add 0.5 to 10 parts by weight of a phenolic compound or phenolic resin as a methylene receptor and 0.5 to 10 parts by weight of hexamethylenetetramine or a melamine derivative as a methylene donor, as taught by Mukai, to the rubber composition, as taught by Kusumi et al., and would have been motivated to do so to increase the adhesiveness between the rubber and the steel cord (¶35).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 17 of copending Application No. 17/330,687 (the reference application) in view of Shiratani et al. (EP 2708529). 
Regarding claims 1 and 3-8, claim 1 of the reference application teaches a rubber-steel cord composite in which a rubber composition and a steel cord are vulcanized and adhere to each other, wherein the rubber composition contains 1 to 10 parts by mass of a vulcanizing agent, 0.1 to 5 parts by mass of N,N-dibenzylbenzothiazole-2-sulfenamide, a melamine derivative, and a resorcinol compound, with respect to 100 parts by mass of diene rubber containing natural rubber.  The specification of the reference application teaches that the vulcanizing agent is sulfur (¶16).
The reference application does not teach that the rubber composition comprises from 0.1 to 5 parts by mass of either one or both of hexamethylene bis-thiosulfate disodium salt dihydrate and 1,6-bis(N,N-dibenzylthiocarbamoyldithio)hexane.  However, Shiratani et al. teaches a steel cord coated with a rubber composition (¶3, [18]) wherein the rubber composition comprises natural rubber (¶62) and 0.1 to 10 parts by mass of a viscoelastic property improving compound such as hexamethylene bis-thiosulfate disodium salt dihydrate and 1,6-bis(N,N-dibenzylthiocarbamoyldithio)hexane (¶78, 79).  The reference application and Shiratani et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions used to cover steel cords and used in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.1 to 10 parts by mass of a viscoelastic property improving compound, as taught by Shiratani et al., to the composition, as taught by the reference application, and would have been motivated to do so in order to improve the viscoelastic property of the rubber composition.
Regarding claim 9, claim 1 of the reference application teaches that the rubber composition contains a melamine derivative and a resorcinol compound (phenolic compound).  Claim 2 of the reference application teaches that the melamine derivative is present in 0.1 to 5 parts by mass, and claim 3 of the reference application teaches that the resorcinol compound is present in 0.1 to 5 parts by mass.
Regarding claim 11, claim 17 of the reference application teaches a pneumatic tire comprising the rubber-steel cord composite.
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of copending Application No. 17/330,664 (the reference application) in view of Shiratani et al. (EP 2708529). 
Regarding claims 1 and 3-8, claim 1 of the reference application teaches a rubber-steel cord composite in which a rubber composition and a steel cord are vulcanized and adhere to each other, wherein the rubber composition contains 1 to 10 parts by mass of a vulcanizing agent and 0.1 to 5 parts by mass of N,N-dibenzylbenzothiazole-2-sulfenamide, with respect to 100 parts by mass of diene rubber containing natural rubber.  The specification of the reference application teaches that the vulcanizing agent is sulfur (¶16).
The reference application does not that the rubber composition comprises from 0.1 to 5 parts by mass of either one or both of hexamethylene bis-thiosulfate disodium salt dihydrate and 1,6-bis(N,N-dibenzylthiocarbamoyldithio)hexane.  However, Shiratani et al. teaches a steel cord coated with a rubber composition (¶3, [18]) wherein the rubber composition comprises natural rubber (¶62) and 0.1 to 10 parts by mass of a viscoelastic property improving compound such as hexamethylene bis-thiosulfate disodium salt dihydrate and 1,6-bis(N,N-dibenzylthiocarbamoyldithio)hexane (¶78, 79).  The reference application and Shiratani et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions used to cover steel cords and used in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.1 to 10 parts by mass of a viscoelastic property improving compound, as taught by Shiratani et al., to the composition, as taught by the reference application, and would have been motivated to do so in order to improve the viscoelastic property of the rubber composition.
Regarding claim 2, claim 3 of the reference application teaches that the rubber composition does not contain cobalt organic acid, or a content of the cobalt organic acid is 3 parts by mass or less with respect to the 100 parts by mass of diene rubber.
Regarding claim 11, claim 5 of the reference application teaches a pneumatic tire comprising the rubber-steel cord composite.
This is a provisional nonstatutory double patenting rejection.

Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/330,664 (the reference application) in view of Shiratani et al. (EP 2708529), as applied to instant claim 1 above, and further in view of Mukai (US 2020/0109252). 
Regarding claims 9 and 10, the reference application in view of Shiratani et al. teaches the composite of instant claims 1 and 2 as set forth above.  The reference application does not teach that that the rubber composition comprises from 0.5 to 5 parts by mass of a phenolic compound and/or a phenolic resin as a methylene receptor and from 0.5 to 2 times the parts by mass of the amount of the phenolic compound/resin of hexamethylenetetramine and/or melamine derivative as a methylene donor.  However, Mukai teaches a rubber composition that can be used for steel cord covering in tires (¶46) comprising natural rubber (Table 1, examples; ¶23), 0.5 to 10 parts by weight of a methylene receptor (¶39) that is a phenolic compound or phenolic resin (¶36), and 0.5 to 10 parts by weight of hexamethylenetetramine or a melamine derivative as a methylene donor (¶40, 41).  The amount of the methylene donor meets the claim limitation of 0.5 to 2 times the amount of the methylene receptor.  The reference application and Mukai are analogous art because they are from the same field of endeavor, namely that of rubber compositions used to cover steel cords and used in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add 0.5 to 10 parts by weight of a phenolic compound or phenolic resin as a methylene receptor and 0.5 to 10 parts by weight of hexamethylenetetramine or a melamine derivative as a methylene donor, as taught by Mukai, to the rubber composition, as taught by the reference application, and would have been motivated to do so to increase the adhesiveness between the rubber and the steel cord (¶35).
This is a provisional nonstatutory double patenting rejection.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767